DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2022 has been entered.

Previous Action’s Rejections
The previous 35 U.S.C. 101 rejection has been withdrawn due to amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, Claim 10 recites, “the matching path” twice without clear antecedent basis.  Claims 11-20 are rejected for their dependency on claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Junker et al. (hereinafter Junker), U.S. Patent 9,824,316 in view of Ludik et al. (hereinafter Ludik), U.S. Patent Application Publication 2012/0041910.
Regarding Claim 1, Junker discloses a method comprising: 
accessing a knowledge model having a plurality of rules that represent a domain knowledge of an ontology, the plurality of rules forming a data structure [“An original set of rules stored in a data structure for transforming into a resulting set of rules are accessed” Abstract; Note: Set of rules refer to business management rules which describe domain knowledge of the structure and functioning of the business which is an ontology];
determining that two or more rules in the plurality of rules corresponds to a matching path [“If those rules impose the same restrictions on age and value for all regions without exception then those region specific rules are equivalent to a region - independent rule” Col. 12, Line 37; “If the original rule set is exponential in the number of attributes and all, but a few of those attributes are irrelevant, the method will compress this over-huge rule set into a small set of concise rules.” Col 10, Line 18];
forming a set of the two or more rules determined to correspond to the matching path [“If those rules impose the same restrictions on age and value for all regions without exception then those region specific rules are equivalent to a region - independent rule” Col. 12, Line 37; “If the original rule set is exponential in the number of attributes and all, but a few of those attributes are irrelevant, the method will compress this over-huge rule set into a small set of concise rules.” Col 10, Line 18];
and modifying the knowledge model by reducing a total quantity of the plurality of rules in the knowledge model for the domain knowledge of the ontology, wherein reducing the total quantity of the plurality of rules improves the data structure [“Given a set of original rules 301, the system 300 iteratively constructs a resulting rule set. In each iteration, the method synthesizes a most-general or generalized rule 304 and adds it to a store of resulting rules 340.” Col. 15, Last Para; Note: Replacement rules generated resulting in generalized rules that reduce the total quantity of rules within the knowledge model.  Reducing the size of a data structure improves it by being faster to search].
However, Junker fails to explicitly disclose for the set of two or more rules that corresponds to the matching path, determining that the two or more rules in the set have different thresholds;
refactoring the different thresholds of the set of two or more rules into one composite threshold that condense the different thresholds;
generating one replacement rule having the one composite threshold;
wherein the reducing the total quantity of the plurality of rules includes: 
removing the set of two or more rules that correspond to the matching path from the data structure of the knowledge model; and 
adding the one replacement rule in place of the set of two or more rules for the matching path.
Ludik discloses for the set of two or more rules that corresponds to the matching path, determining that the two or more rules in the set have different thresholds [subset of rules classified as partially overlapping” ¶55; “contrasting rules” ¶56-57; Fig. 3-5; “temperature, flow and power” ¶56];
refactoring the different thresholds of the set of two or more rules into one composite threshold that condense the different thresholds [Fig. 6-9; Note: these figures disclose rules with different thresholds being consolidated into fewer rules by condensing the different thresholds];
generating one replacement rule having the one composite threshold [Fig. 6-9; Note: these figures disclose the consolidation into fewer rules];
wherein the reducing the total quantity of the plurality of rules includes: 
removing the set of two or more rules that correspond to the matching path from the data structure of the knowledge model [Fig. 5, 7, 9; Note: these figures disclose removing two or more rules]; and 
adding the one replacement rule in place of the set of two or more rules for the matching path [Fig. 5, 7, 9; Note: these figures disclose adding the replacement rule].
It would have been obvious to one having ordinary skill in the art, having the teachings of Junker and Ludik before him before the effective filing date of the claimed invention, to modify the method of Junker to incorporate the rule consolidation of Ludik.
Given the advantage of minimizing data size by consolidation and reducing redundancy in order for reduce memory requirements and faster searching, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 2, Junker and Ludik disclose the method of claim 1.  Junker further discloses identifying the plurality of rules within the knowledge model [ “Given a set of original rules 301, the system 300 iteratively constructs a resulting rule set. In each iteration, the method synthesizes a most-general or generalized rule 304 and adds it to a store of resulting rules 340.” Col. 15,  Last Para.; Note: Original rules 301 are the plurality of rules identified]
and determining a total number of different forms capable of being generated from the plurality of rules [Fig. 7. discloses rules 301 input to rule set inhibition modeler 710 which subsequently is input to rule instances inhibition graph 701; “The treated-case generalizer 320 employs a rule set inhibition modeler 710 to build a compact description of all the cases that are not eligible. This modeler 710 selects all the rules from the original rule set 301 that may apply the action of the treated case family 303. It then builds a rule instances inhibition graph 701 for those rules.” Col. 23, 3rd Para.; Note: Different forms equating to graphs of the rules being generated].

Regarding Claim 3, Junker and Ludik disclose the method of claim 2.  Junker further discloses further comprising determining a total number of different paths available within each one of the different forms [“The rule set application modeler proceeds as described in US patent application 2013/0085977 “Minimizing Rule Sets in a Rule Management System”. It recursively traverses the conditions of the rules in the original rule set and maps each visited sub-expression to a graph node. It guarantees a unique representation, i.e. two occurrences of the same sub-expression are mapped to the same graph node” Column 19, 3rd Para.; Note: Recursively traversing the rules determining different paths of the different forms].

Regarding Claim 4, Junker and Ludik disclose the method of claim 3.  Junker further discloses further comprising identifying, for each of the different forms, identifying the two or more rules that correspond to a matching path within the form [“The rule set application graph states that there is some instance of one of the original rules that has been applied. Hence, there exist objects that are matched by one of the original rules.” Column 19, 3rd Para; Note: Original rules having a path that exists which corresponds to the rule and path]. 

Regarding Claim 5, Junker and Ludik disclose the method of claim 4.  Junker further discloses further comprising identifying, for each of the different forms, the set of two or more rules that correspond to the matching path within the form [“In order to find this most-general rule 304, the system proceeds in two steps. In the first step, a residual case detector 310 is provided with the original rule set 301 and the resulting rules in the store 340. This residual case detector 310 builds a compact description of the residual cases and their actions in form of logical constraints. The residual case detector 310 employs constraint-solving techniques to find a solution of those logical constraints and extracts a case and its action from it. It then transforms this treated case into a family of treated cases 303 for this action.” Column 9, 4th Para.; Note: Determining two or more rules with a matching path where the residual case detector attempts to build a compact description of one or more rules].

Regarding Claim 7, Junker and Ludik disclose the method of claim 6.  Junker further discloses wherein refactoring the different threshold of the set of rules comprises: merging the different thresholds of the two or more rules having different thresholds to generate the one composite threshold that comprises the different thresholds [“(39) The disclosed method is well able to compress multiple rules that all differ in more than one attribute and thus overcomes the limits of rule set compression through merging.” Column 11, 3rd Para.; Note: Thresholds of similar rules with the same action/path are compressed/merged into a replacement/generalized rule that encapsulates the semantics of the original rules].

Regarding Claim 8, Junker and Ludik disclose the method of claim 7.
However, Junker fails to explicitly disclose wherein the two or more rules are merged into one composite rule.
Ludik discloses wherein the two or more rules are merged into one composite rule [Fig. 6-9; Note: these figures disclose consolidation of two or more rules into one rule].
It would have been obvious to one having ordinary skill in the art, having the teachings of Junker and Ludik before him before the effective filing date of the claimed invention, to modify the combination to incorporate merging of two or more rules into one rule.
Given the advantage of reducing memory space and increasing search efficiency, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 9, Junker and Ludik disclose the method of claim 1.  Junker further discloses wherein the method is repeated for each rule within the knowledge model [“A described system is provided for transforming an original set of rules provided in a rule management system in the form of decision tables or other data structures into a set of generalized rules.” Column 7, 4th Para.; Note: Method repeated for each rule within the rule set].

 Regarding claim 10, Junker discloses one or more computer-readable storage media storing computer instructions thereon for execution by one or more processors to perform a method, the method comprising: 
receiving a knowledge model having a plurality of rules that represent a domain knowledge of an ontology, the plurality of rules forming a data structure [“Given a set of original rules 301, the system 300 iteratively constructs a resulting rule set.” Column 15, Last Para. ; Note: Set of original rules originating from business models which, in of itself, is a part of a knowledge model];
determining a total quantity of different forms that can be generated from the plurality of rules; [Fig. 7. discloses rules 301 input to rule set inhibition modeler 710 which subsequently is input to rule instances inhibition graph 701; “The treated-case generalizer 320 employs a rule set inhibition modeler 710 to build a compact description of all the cases that are not eligible. This modeler 710 selects all the rules from the original rule set 301 that may apply the action of the treated case family 303. It then builds a rule instances inhibition graph 701 for those rules.” Col. 23, 3rd Para.; Note: Different forms equating to graphs of the rules being generated].
for a form in the plurality of forms, determining that a set of two or more rules in the plurality of rules correspond to the form; [“In order to find this most-general rule 304, the system proceeds in two steps. In the first step, a residual case detector 310 is provided with the original rule set 301 and the resulting rules in the store 340. This residual case detector 310 builds a compact description of the residual cases and their actions in form of logical constraints. The residual case detector 310 employs constraint-solving techniques to find a solution of those logical constraints and extracts a case and its action from it. It then transforms this treated case into a family of treated cases 303 for this action.” Column 9, 4th Para.; Note: Determining two or more rules with a matching path where the residual case detector attempts to build a compact description of one or more rules];
determining that two or more rules in the plurality of rules corresponds to the form [“If those rules impose the same restrictions on age and value for all regions without exception then those region specific rules are equivalent to a region - independent rule” Col. 12, Line 37; “If the original rule set is exponential in the number of attributes and all, but a few of those attributes are irrelevant, the method will compress this over-huge rule set into a small set of concise rules.” Col 10, Line 18];
generating a set of the two or more rules determined to correspond to the form [“If those rules impose the same restrictions on age and value for all regions without exception then those region specific rules are equivalent to a region - independent rule” Col. 12, Line 37; “If the original rule set is exponential in the number of attributes and all, but a few of those attributes are irrelevant, the method will compress this over-huge rule set into a small set of concise rules.” Col 10, Line 18];
modifying the data structure of the knowledge model by reducing a total quantity of the plurality of rules in the knowledge model for the domain knowledge of the ontology while maintaining the total quantity of different forms that can be generated, wherein reducing the total quantity of the plurality of the rules improves the data structure [“Given a set of original rules 301, the system 300 iteratively constructs a resulting rule set. In each iteration, the method synthesizes a most-general or generalized rule 304 and adds it to a store of resulting rules 340.” Col. 15, Last Para; Note: Replacement rules generated resulting in generalized rules that reduce the total quantity of rules within the knowledge model.  Reducing the size of a data structure improves it by being faster to search].
However, Junker fails to explicitly disclose for the set of two or more rules, determining that the two or more rules in the set have different thresholds;
refactoring the different thresholds of the set of two or more rules into one composite threshold that condense the different thresholds;
generating one replacement rule having the one composite threshold;
wherein the reducing the total quantity of the plurality of rules includes: 
removing the set of two or more rules that correspond to the matching path from the data structure of the knowledge model; and 
adding the one replacement rule in place of the set of two or more rules for the matching path.
Ludik discloses for the set of two or more rules, determining that the two or more rules in the set have different thresholds [subset of rules classified as partially overlapping” ¶55; “contrasting rules” ¶56-57; Fig. 3-5; “temperature, flow and power” ¶56];
refactoring the different thresholds of the set of two or more rules into one composite threshold that condense the different thresholds [Fig. 6-9; Note: these figures disclose rules with different thresholds being consolidated into fewer rules by condensing the different thresholds];
generating one replacement rule having the one composite threshold [Fig. 6-9; Note: these figures disclose the consolidation into fewer rules];
wherein the reducing the total quantity of the plurality of rules includes: 
removing the set of two or more rules that correspond to the matching path from the data structure of the knowledge model [Fig. 5, 7, 9; Note: these figures disclose removing two or more rules]; and 
adding the one replacement rule in place of the set of two or more rules for the matching path [Fig. 5, 7, 9; Note: these figures disclose adding the replacement rule].
It would have been obvious to one having ordinary skill in the art, having the teachings of Junker and Ludik before him before the effective filing date of the claimed invention, to modify the method of Junker to incorporate the rule consolidation of Ludik.
Given the advantage of minimizing data size by consolidation and reducing redundancy in order for reduce memory requirements and faster searching, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 16, Junker and Ludik disclose the method of claim 10.  Junker further discloses further comprising determining a degree of diversity between each of a plurality of paths that can be generated from the form that corresponds to the set of two or more rules [“FIG. 2B shows a graph 250 of age 220 against value 230 and depicts the cases treated by each rule 201-211 of FIG. 2A in the two-dimensional case space in form of rectangular blocks. This figure shows that the rules do not overlap, but complement each other in a way that permits a simplification of the rule set. The eleven specific rules 201-211 can be transformed into three most-general rules without changing the decisions made for the cases.” Column 15, 4th Para.; Note: Degree of diversity equating to rules that differ from one another in different ways].

Regarding Claim 18, Junker and Ludik disclose the method of claim 10.  Junker further discloses wherein the method is repeated for each rule within the plurality of rules of the knowledge model. [“A described system is provided for transforming an original set of rules provided in a rule management system in the form of decision tables or other data structures into a set of generalized rules.” Column 7, 4th Para.; Note: Method repeated for each rule within].

Claim 11, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Junker, in view of Ludik, and further in view of U.S. Pub. No. US 20170212748 A1 to Agnew, et al. (hereinafter, “Agnew”)
	As per claim 11, the combination of Junker and Ludik as shown above teaches the method of claim 11, the combination of Junker and Ludik fails to explicitly teach:
[[wherein the knowledge model further comprises]] a plurality of axioms, and the method further comprises: 
generating, via the one or more processors, at least one axiom based on [[the refactoring the different thresholds of the set of two or more rules;]]
[[and modifying the knowledge model by]] adding the at least one axiom to the plurality of the axioms.
	However, Agnew teaches:
[[wherein the knowledge model further comprises]] a plurality of axioms, and the method further comprises: (Agnew, Para. [0049] discloses “The ontology, being logic-based, embodies axioms contained the textual description of the BPMN specification.” (Ontologies are a part of knowledge models which is consisting of axioms))
generating, via the one or more processors, at least one axiom based on [[the refactoring the different thresholds of the set of two or more rules;]] (Agnew, Para. [0054] discloses “The logic rule generation component 208 in FIG. 2 may extract axiom information 212 from a frozen ontology and generate, based on the axiom information 212, a set of logic rules.” And Para. [0042] discloses “The computer system 102 may comprise one or more physical processors“ (Logic rules are embodiments of axioms. Logic rules are to be generated base off refactoring as disclosed by Ludik above))
[[and modifying the knowledge model by]] adding the at least one axiom to the plurality of the axioms. (Agnew, Para. [0083] discloses “In an operation 614, logic rules may be augmented with runtime rules of the computer program.” (Modifying and adding the generated logic rules/axioms))
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Junker as modified to use the generation of axioms as disclosed by Agnew. The combination would have been obvious because a person of ordinary skill in the art would be motivated to improve variability of a knowledge model by encapsulating knowledge in various other forms. 
	
	As per claim 14, the combination of Junker and Ludik as shown above teaches the method of claim 10, the combination of Junker and Ludik fails to explicitly teach:
	generating, via the one or more processors, a concept based on [[the refactoring the different thresholds of the set of two or more rules]]
[[and modifying the knowledge model by]] adding the at least one concept to an ontology of the knowledge model.
However, Agnew teaches:
generating, via the one or more processors, a concept based on [[the refactoring the different thresholds of the set of two or more rules]] (Agnew, Para. [0054] discloses “The logic rule generation component 208 in FIG. 2 may extract axiom information 212 from a frozen ontology and generate, based on the axiom information 212, a set of logic rules.” And Para. [0042] discloses “The computer system 102 may comprise one or more physical processors“ (Logic rules are embodiments of axioms. Logic rules are to be generated base off refactoring as disclosed by Junker above. The concept being a logical rule which consists of axioms))
[[and modifying the knowledge model by]] adding the at least one concept to an ontology of the knowledge model. (Agnew, Para. [0083] discloses “In an operation 614, logic rules may be augmented with runtime rules of the computer program.” And Fig. 2 (Modifying and adding the generated concepts/logic rules/axioms to the ontology of a knowledge model))
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Junker as modified with the teachings of Agnew for at least the same reasons as discussed above in claim 11

As per claim 15, the combination of Junker and Ludik as shown above teaches the method of claim 10, the combination of Junker and Ludik fails to explicitly teach:
further comprising determining that a portion of the [[forms that are can be generated]] are reusable for one or more other ontologies
However, Agnew teaches:
further comprising determining that a portion of the [[forms that are can be generated]] are reusable for one or more other ontologies (Agnew, Para. [0099] discloses “For example, another domain-specific ontology in the different domain of interest and another general ontology instance corresponding to the other application may be obtained, and another supplemental information related to the different functionalities may be generated based on the other general ontology instance and domain-specific ontology and provided as input to the computer program.” (Reusing forms for other domain ontologies))
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Junker as modified with the teachings of Agnew for at least the same reasons as discussed above in claim 11

Claim 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Junker, in view of Ludik, further in view of Agnew, and further in view of U.S. Pub. No. US 20130204830 A1 to Franke (hereinafter, “Franke”)
As per claim 12, the combination of Junker, Ludik, and Agnew as shown above teaches the method of claim 11, the combination of Junker, Ludik, and Agnew fails to explicitly teach:
further comprising determining, via the one or more processors, that one or more of the plurality of rules are redundant based on at least one of the plurality of axioms
However, Franke teaches:
further comprising determining, via the one or more processors, that one or more of the plurality of rules are redundant based on at least one of the plurality of axioms (Franke, Para. [0013] discloses “An example of rule redundancy is rule subsumption, when a first rule R1 subsumes a second rule R2 whenever the consequents of R1 are a superset of the consequents of R2 (anything concluded by R2 is also concluded by R1), and the antecedents of R1 are satisfied in any context in which the antecedents of R2 are satisfied (antecedents of R1 are more general that the antecedents of R2). For example, with rules R1 and R2 (where A
    PNG
    media_image1.png
    29
    46
    media_image1.png
    Greyscale
C,D, and R2: A,B 
    PNG
    media_image1.png
    29
    46
    media_image1.png
    Greyscale
C,DR1:), R1 subsumes R2. Other examples of rule redundancy include rules that provide trivial associations and rules with redundant antecedents.” (Identification or rules that are redundant using axioms such as by using of subsumption))
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Junker as modified to remove redundant rules as disclosed by Franke. The combination would have been obvious because a person of ordinary skill in the art would be motivated to remove redundant rules that are trivial that do not contribute in any form as the rule has been covered elsewhere by another rule. Removing redundant rules additionally cleans up the model such that it is easier to understand. 

As per claim 13, the combination of Junker, Ludik, Agnew and Franke as shown above teaches the method of claim 12, Franke further teaches:
further comprising modifying the knowledge model by removing the one or more of the plurality of rules that are determined to be redundant from the knowledge base (Franke, Para. [0015] discloses “Complexity may also be reduced by discarding redundant rules, such as rules providing only trivial associations.”)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Junker as modified with the teachings of Franke for at least the same reasons as discussed above in claim 12

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Junker, in view of Ludik, further in view of WIPO No. WO 2017188987 A2 to Perez, et al. (hereinafter, “Perez”)
As per claim 17, the combination of Junker and Ludik as shown above teaches the method of claim 10, the combination of Junker and Ludik fails to explicitly teach: 
determining [[two or more paths of the plurality of paths are input equivalent paths when the two or more paths]] have a distribution overlap of at least 90%; 
and designating [[that the two or more paths that are input equivalent paths]] are matching paths
However, Perez teaches:
determining [[two or more paths of the plurality of paths are input equivalent paths when the two or more paths]] have a distribution overlap of at least 90%; (Perez, Para. [0024] discloses “Instructions 122 may determine, for each pair of rules in the set of rules, a respective pair overlap between calculated hypervolumes for each individual rule, !n some examples, instructions 122 may determine the respective pair overlap by determining a respective Jaccard similarity for the respective sets of hypershapes associated with each pair of rules.”)
and designating [[that the two or more paths that are input equivalent paths]] are matching paths (Perez, Para. [0013] discloses “A first rule and second rule may be combined as a new individual rule in the set of rules based on overlaps between the calculated hypervoiurnes.” (Determining that the rules are input equivalent path based on the similarity thus determining to combine them))
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Junker as modified to determine that rules are input equivalent paths as disclosed by Perez. The combination would have been obvious because a person of ordinary skill in the art would be motivated to identify if paths are input equivalent quicker so that input equivalent paths may be combined to reduce redundancy of the knowledge base.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Junker, in view of Ludik, and further in view of U.S. Pub. No. US 20170124269 A1 to McNair, et al. (hereinafter, “McNair”)
As per claim 20, the combination of Junker and Ludik as shown above teaches the method of claim 10, the combination of Junker and Ludik fails to explicitly teach subsequent to modifying the knowledge model by replacing the at least two of the plurality of rules with the replacement rule:
obtaining electronic records from a plurality of diverse systems, the plurality of diverse record systems having the electronic records in different data formats; 
reconciling the electronic records obtained from the plurality of diverse systems with one another using [[the knowledge model]] 
and generating inferential knowledge based on reconciling the electronic records.
However, McNair teaches:
obtaining electronic records from a plurality of diverse systems, the plurality of diverse record systems having the electronic records in different data formats; (McNair, Para. [0145] discloses “At a step 40230, a target set of clinical information associated with a target patient is received from a second set of electronic health records” where Para. [0030] discloses “Embodiments of electronic health record (EHR) systems 160, 162, or 164 include one or more data stores of health records… Example embodiments of EHRs 160, 162, or 164 include hospital, ambulatory, clinic, health exchange, and health plan records systems. EHR systems 160, 162, and 164 may further include record systems, which store real-time or near real-time patient (or user) information,.. Further, in some embodiments EHRs 160, 162, and 164 are affiliated with two or more separate health care entities that use two or more distinct nomenclatures.” (Obtaining electronic records that are from diverse systems that have data in different formats))
reconciling the electronic records obtained from the plurality of diverse systems with one another using [[the knowledge model]]  (McNair, Para. [0104] discloses “In some embodiments, system 3200 also includes a reconcile component 3260 for learning and relating results from multiple sources”)
and generating inferential knowledge based on reconciling the electronic records. (McNair, Para. [0110] discloses “A concept recognition component 306 performs synonymic discovery and is generally responsible for reconciling terms used by the various medical organizations, and in some embodiments is facilitated by one or more agents 2135 of FIG. 1C. For instance, if a first medical organization calls a white blood cell count test WBC and a second medical organization calls the same test WC, the concept recognition component 306 would have this information stored to determine that both terms are referring to the same test.”)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to Junker as modified to reconcile electronic records as disclosed by McNair. The combination would have been obvious because a person of ordinary skill in the art would be motivated to gain new knowledge regarding electronic records such that the knowledge of a knowledge model can be further increased thus improving model variability.

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well.
Additionally, any claim amendments for any reason should include remarks indicating clear support in the originally filed specification.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
	
Conclusion
Any prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).  Additionally when amending, in their remarks Applicant should particularly cite to the supporting paragraphs in the original disclosure for the amendments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H BEJCEK II whose telephone number is (571)270-3610. The examiner can normally be reached Monday - Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.B./            Examiner, Art Unit 2123                                                                                                                                                                                            

/ALEXEY SHMATOV/           Supervisory Patent Examiner, Art Unit 2123